DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
Claims 1-94 were originally filed May 21, 2019.
The amendment received August 30, 2019 canceled claims 1-40, 43, 50, 52, 53, 69-85, 87, and 88 and amended claims 46, 47, 49, 51, 54-59, 61-63, 65-67, 86, and 89-94.
The amendment received March 8, 2021 canceled claims 41, 42, 44-49, 51, 54-67, 89, and 91; amended claims 68, 86, 90, and 92-94; and added new claims 95-107.
The amendment received December 8, 2021 canceled claim 107; amended claims 68, 86, 90, and 92-106.
Claims 68, 86, 90, and 92-106 are currently pending.
Claims 68, 94, 96, 97, 100, 104, and 105 are currently under consideration. 

Election/Restrictions
To maintain clarity of the record, it is noted that applicants elected SEQ ID NO: 136 (D-Phe L-2-napthylalanine D-Phe D-Arg Arg D-Arg) which is cyclic in the reply filed on March 8, 2021. 
Claims 86, 90, 92, 93, 98, 99, 101, 102,- 103, and 106 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 8, 2021.

Priority


Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 15, 2021 are being considered by the examiner.


---Response to Arguments---


Nucleotide and/or Amino Acid Sequence Disclosures
Receipt of compliant sequence listing filed December 8, 2021 is acknowledged. Previously noted deficiencies “a)” – “k)” have been corrected in said sequence listing. Thus, all objections to deficiencies “a)” – “k)” made in the office action dated September 13, 2021 are withdrawn.

Specification
Receipt of corrected specification filed December 8, 2021 is acknowledged. Objections “i.” – “iv.” have been corrected. All objections to the specification from the office action dated September 13, 2021 are withdrawn.
Additional changes to the specification, as reflected in the “Specification” section of the remarks filed on December 8, 2021 are noted. The specified changes from said section do not constitute the addition of any new subject matter.

Claim Rejections - 35 USC § 112
Applicant’s arguments, see p.7, final par., filed December 8, 2021, with respect to the previous 35 U.S.C. §112(b) rejection of claim s 68, 94, 96, 97, 100, 101, 104, 105, and 107 have been fully considered. The rejection to claims 68, 94, 96, 97, 100, 101, 104, 105, and 107 are withdrawn.
Applicant’s arguments, see p.8, first par., filed December 8, 2021, with respect to the previous 35 U.S.C. §112(b) rejection of claim 94 have been fully considered. The rejection of claim 94 has been withdrawn.
Applicant’s arguments, see p.8 par. 2, filed December 8, 2021, with respect to the previous 35 U.S.C. §112(b) rejection of claim have been fully considered. The rejection of claim 96 has been withdrawn.

Claim Rejections - 35 USC § 102
Applicant’s arguments, see remarks spanning pgs. 8 and 9, filed December 8, 2021, with respect to the previous 35 U.S.C. §102 rejections have been fully considered. In light of the claim amendments, the rejections of claims 68, 69, 97, 100, 104, and 105 have been withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 68, 94, 96, 97, 100, 104, 105, and 107 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


---New Grounds for Rejection---
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 68, 97, 100, and 104 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GHADIRI, US-20050107289-A1; Pub: May 19, 2005, as evidenced by ChemOffice20 (see supplemental document entitled R-group_SASA_and_LogP_as_HydrophobicityMeasure_Claims_97and100.pdf).
Ghadiri discloses SEQ ID NO: 18 [cyclo-(D-Arg-Arg-D-Lys-Trp-D-Leu-Trp-D-Leu-Trp )] (claims 1, 6, and 41), which possesses two arginine residues of alternating chirality, teaches low levels of hemolysis; and teaches enantiomers for all cyclic peptides ([0018], [0020], [0022], [0132]), specifically arginine ([0018]), phenylalanine ([0022]), and synthetic enantiomers ([0132]); alternating chirality in cyclic peptides ([0369]); substitutions of enantiomers [0146]; and amino acid substitutions ([0145]-[0148]). In addition, labeling of the peptides for visualization of cytosolic concentration is disclosed (pars. [0224] and [0225]).
Regarding claims 68, 97, 100, and 104, Ghadiri teaches SEQ ID NO: 18 [cyclo-(D-Arg-Arg-D-Lys-Trp-D-Leu-Trp-D-Leu-Trp )]; wherein, L-Trp represents AAH1; D-Leu represents AAH2; D-Arg represents “r”; L-Arg represents “R”; D-Lys represents (AAZ)n, wherein n = 1; and (AAU)m is L-Trp-D-Leu-L-Trp and m = 3.
Regarding claim 95, Ghadiri teaches directly radioisotope labeling of the disclosed peptides by methods know to one of ordinary skill (pars. [0224]- [0225]).
Regarding claim 100, both leucine (235.889 Å2) and tryptophan (325.965 Å2) have R-groups with SASA values greater than 200 Å2 (as evidenced by ChemOffice20 SASA calculator).

Claim Rejections - 35 USC § 103
Claims 68, 94-97, 100, 104, and 105 are rejected under 35 U.S.C. §103 as being unpatentable over GHADIRI, US-20050107289-A1; Pub: May 19, 2005 as evidenced by ChemOffice20 (see supplemental document entitled R-group_SASA_and_LogP_as_HydrophobicityMeasure_Claims_97and100.pdf).

Regarding claims 68, 94-97, 100, 104, 105, Ghadiri teaches SEQ ID NO: 18 [cyclo-(D-Arg-Arg-D-Lys-Trp-D-Leu-Trp-D-Leu-Trp )]; wherein, L-Trp represents AAH1; D-Leu represents AAH2; D-Arg represents “r”; L-Arg represents “R”; D-Lys represents (AAZ)n, wherein n = 1; and (AAU)m is L-Trp-D-Leu-L-Trp and m = 3. In addition, Ghadiri teaches hydrophobic and aliphatic enantiomeric substitution of both leucine (Leu) and Tryptophan (Trp) with Phenylalanine (Phe) and Naphthylalanine (Nal) (pars. [0132]- [0133], Table 1]; [0136], [0143], Table 2; and [0145]-[0148]); as well as, conservative substitution of enantiomers of arginine (Arg) with enantiomers of lysine (Lys) (pars [0146] and [0148]). Therefore, all of the elements of claims 94; which recites “comprising the sequence fΦfrRr” are encompassed by the disclosure and would have been obvious modifications to the skilled artisan, having access to the teachings of Ghadiri at the time of filing.
Regarding claim 95, Ghadiri teaches direct radioisotope labeling of the disclosed cyclic peptides (pars. [0224] and [0225]). 
Regarding claim 97, Ghadiri teaches substitution of leucine with phenylalanine (pars. [0134]- [0135]).
Regarding claim 100, both leucine (235.889 Å2) and tryptophan (325.965 Å2) have R-groups with SASA values greater than 200 Å2 (as evidenced by ChemOffice20 SASA calculator).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/       Examiner, Art Unit 1658                                                                                                                                                                                                 


/Kevin S Orwig/       Primary Examiner, Art Unit 1658